 



Exhibit 10.1

HELMERICH & PAYNE, INC.

Schedule of Compensation for Non-Employee Directors
(Effective July 1, 2004)

Cash Compensation

         
Quarterly Retainer
  $ 7,500.00  
Committee Chair Quarterly Retainer
       
Audit Committee
  $ 2,500.00  
Human Resources Committee
  $ 1,250.00  
Nominating and Corporate Governance Committee
  $ 1,250.00  
Committee Member Quarterly Retainer
       
Audit Committee
  $ 1,250.00  

Stock Options

     Each Director receives an annual option to purchase shares of common stock
of the Company which have a value of $30,000 on the date of grant.

 